Name: 2003/419/EC: European Parliament Decision of 8 April 2003 concerning discharge to the Director of the European Agency for Reconstruction in respect of the implementation of its budget for the financial year 2001
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  business organisation
 Date Published: 2003-06-16

 Avis juridique important|32003B04192003/419/EC: European Parliament Decision of 8 April 2003 concerning discharge to the Director of the European Agency for Reconstruction in respect of the implementation of its budget for the financial year 2001 Official Journal L 148 , 16/06/2003 P. 0095 - 0095European Parliament Decisionof 8 April 2003concerning discharge to the Director of the European Agency for Reconstruction in respect of the implementation of its budget for the financial year 2001(2003/419/EC)THE EUROPEAN PARLIAMENT,having regard to the Court of Auditors' report on the financial statements of the European Agency for Reconstruction for the financial year 2001, together with the Agency's replies(1) (C5-0596/2002),having regard to the Council's recommendation of 7 March 2003 (C5-0090/2003),having regard to the EC Treaty, and in particular Article 276 thereof,having regard to Article 8 of Council Regulation (EC) No 2667/2000(2) of 5 December 2000 and Article 185 of the Financial Regulation of 25 June 2002(3),having regard to Rule 93a and Annex V of its Rules of Procedure,having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Foreign Affairs, Human Rights, Common foreign and Security Policy (A5-0079/2003),1. Grants discharge to the Director of the European Agency for Reconstruction in respect of the implementation of its budget for the financial year 2001;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Director of the European Agency for Reconstruction, the Council, the Commission, the Court of Justice and the Court of Auditors, and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 326, 27.12.2002, p. 1.(2) OJ L 306, 7.12.2000, p. 7.(3) OJ L 248, 16.9.2002, p. 1.